DETAILED ACTION
This Office action is in reply to application no. 17/124,760, filed 17 December 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: at the outset, it is worth noting that these claims are, essentially, a narrowing the claims of former application no. 14/480,721, now U.S. Patent No. 10,902,449, which was allowed in October 2020 after several rounds of prosecution.  The patent allowed the user device to be any web-enabled mobile device, which would include e.g. a typical laptop computer; the present claims require the user device to be a smart phone, which is narrower.
Here we will discuss (1) why no rejection is made under 35 U.S.C. § 101, despite the claims reciting abstraction such as using data about merchant transactions, and (2) why no rejection is made under § 102 or 103 considering the state of the art as of the priority date (September 2014) of the present claims.
In terms of § 101, each claim is directed either to a system (machine) or method (process), and so lie within statutory categories of invention.  Though, as stated above, 
Therefore it is reasonable to conclude that a computer with such hardware is not a generic computer, and so the claims rely upon a “particular machine” to perform the tasks, referring to MPEP § 2106.05(b).  As such, the claims are not “directed to” an abstract idea, and no rejection is made.
In terms of the prior art just prior to the priority date of the claimed invention, Suryanarayana et al. (U.S. Publication No. 2008/0275772) disclose a targeted advertising system [title] that produces collective customer profile data by aggregating profile data of individual customers. [abstract] It produces a “level of certainty associated with the collective customer profile information”, [claim 33] but does so in no particular way and based on no particular piece of information.
Perge (U.S. Publication No. 2003/0229507) discloses a system to match donors to charities [title] using a “profile template” that provides a measure of privacy. [abstract] A potential donor may be removed from a match list if the charity determines that 
Gockeler et al. (U.S. Publication No. 2013/0232030) disclose a socially-interactive cause platform [title] which is used by “multiple users” to support “multiple causes”. [abstract] A person could make a “donation in support of the cause” as a “reward for [a] cause-following user having performed some action specified by the sponsor” which may include use of a “smartphone”. [0049]
None of these, alone or combined, teach or suggest all the limitations of the claims of the present invention, in particular that smart phone data involving a level of certainty that the phone is linked to a transaction and information about the time that has elapsed between the phone activity and the transaction, are used to determine to direct part of a transaction amount to an intermediary (e.g. a charity, transaction processor, etc.) in combination with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.